C. A. 7th Cir. Certiorari granted limited to Question 1 presented by the petition. Brief of petitioners is to be filed with the Clerk and served upon oppos*981ing counsel on or before 3 p.m., Tuesday, November 10, 1998. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 8, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 29, 1998. This Court’s Rule 29.2 does not apply.
Justice O’Connor took no part in the consideration or decision of this petition.